Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-15 are pending.  Claims 1 and 10 are independent.

2.	A telephone call was made on March 4, 2022 in an attempt to obtain authorization for an examiner’s amendment but was not successful.

3.	Claims 1-15 are objected to because of the following:
	Claim 1, line 4, after “comprising”, the comma “,” should be replaced with a semicolon -- ; --.
	Claim 10, line 7, after “comprising”, the comma “,” should be replaced with a semicolon -- ; --.
	Claims 2-9 and 11-15 are objected to as being dependent on an objected base claim.

Rejection under 35 U.S.C. 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Tsai (US 8736928) in view of Tsai et al. (US 6809842).
	Regarding claim 1, Tsai ‘928 discloses a scanner (Fig. 2) comprising: 
a lower unit (40) (Fig. 2, col. 4, lines 32-33) comprising a first document table (scanning platform 42) on which a first document is to be placed; and
an upper unit (20 including ADF 30) (Fig. 2, col. 4, lines 7-9) comprising:  
a second document table (document tray 34) on which a second document is to be loaded and a document feed path through which the second document is to be 

Tsai ‘928 further discloses a reading unit (scanning module 43) to read an image from the first document by performing flatbed scanning on the first document (Fig. 2, col. 4, lines 42-43).
	Tsai ‘928 differs from the claimed invention in that the reading unit (scanning module 43), that performs the flatbed scanning on the first document placed on the platform (42), is not included in the upper unit (20) (Fig. 2).

	Tsai ‘842 discloses a scanner (Fig. 3B) comprising a reading unit (321) disposed in an upper unit (32).  The reading unit (312) performs flatbed scanning on a document (33) placed on a platform (312) that is included in a lower unit (31 in Fig. 3B).  The upper unit (32) is pivotally connected to the lower unit (31) at axle (311) (col. 3, lines 21-23).  The arrangement of the reading unit (321) in the upper unit (32) allows the user to place a reflective document face up on the document table (document plate 312), inspect and adjust the position of the document to determine which portion of the document should be scanned (col. 3, lines 45-51).

.

6.	Claims 2, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai Tsai (US 8736928) in view of Tsai et al. (US 6809842) as applied to claim 1 above, and further in view of Lee (US 8861043).
	Regarding claim 8, the reading unit of Tsai ‘928 in view of Tsai ‘842 discussed for claim 1 above comprises a movable reading member (see the scanning module 312 in Fig. 3B of Tsai ‘842) to read an image from the first document placed on the first document table (42) while moving in the sub-scanning direction, but does not comprise 
a fixed reading member to read an image from the second document fed along the document feed path. 
	Lee teaches a fixed reading member (140) disposed in an upper unit (120 including the ADF) to read an image from a second side of second document fed along a document feed path.



Regarding claim 2, the reading unit in the upper unit of Tsai ‘928 in view of Tsai ‘842 discussed for claim 1 above (see the scanning module 312 in Fig. 3B of Tsai ‘842)  read an image from the first document placed on the first document table (42) while moving in the sub-scanning direction, but does not 
read an image from the second document fed along the document feed path. 

	Lee teaches a fixed reading member (140) disposed in an upper unit (120 including the ADF) to read an image from second document fed along a document feed path.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of Lee to include in the reading unit of Tsai ‘928 in view of Tsai ‘842 a fixed reading member in order to read an image from a document fed along a document feed path (for feeding from tray 34 shown in Fig. 2 of Tsai ‘928) by performing document feed scanning on the fed second document.


	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of Lee to include an inversion unit in the upper unit of the scanner of Tsai ‘928 in view of Tsai ‘842) and Lee discussed for claim 8 above, in order to read both sides of the second document using only one fixed reading member (140 of Lee).

7.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Tsai Tsai (US 8736928) in view of Tsai et al. (US 6809842) as applied to claim 1 above, and further in view of Tsai (US 2014/0092448 A1).
	Regarding claim 10, Tsai ‘928 discloses a scanner (Fig. 2) comprising: 
a lower unit (40) (Fig. 2, col. 4, lines 32-33) comprising a first document table (scanning platform 42) on which a first document is to be placed; and
an upper unit (20 including ADF 30) (Fig. 2, col. 4, lines 7-9) comprising:  
a second document table (document tray 34) on which a second document is to be loaded and a document feed path through which the second document is to be picked up from the second document table fed (col. 4, lines 20-26), the upper unit (20 including ADF 30) being coupled to the lower unit (40) to pivot between a closed position (shown in Fig. 2) in which the first document table (platform 42) is covered and 

Tsai ‘928 further discloses a reading unit (scanning module 43) to read an image from the first document by performing flatbed scanning on the first document (Fig. 2, col. 4, lines 42-43).
	Tsai ‘928 differs from the claimed invention in that the reading unit (scanning module 43), that performs the flatbed scanning on the first document placed on the platform (42), is not included in the upper unit (20) (Fig. 2).

	Tsai ‘842 discloses a scanner (Fig. 3B) comprising a reading unit (321) disposed in an upper unit (32).  The reading unit (312) performs flatbed scanning on a document (33) placed on a platform (312) that is included in a lower unit (31 in Fig. 3B).  The upper unit (32) is pivotally connected to the lower unit (31) at axle (311) (col. 3, lines 21-23).  The arrangement of the reading unit (321) in the upper unit (32) allows the user to place a reflective document face up on the document table (document plate 312), inspect and adjust the position of the document to determine which portion of the document should be scanned (col. 3, lines 45-51).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of Tsai ‘842 to provide a reading unit in the upper unit (20) and above the first document table (platform 42 for flatbed scanning) of Tsai ‘928 to allow flatbed scanning of a reflective document placed 

	None of Tsai ‘928 and Tsai ‘842 discloses an image forming apparatus.

	Tsai ‘448 A1 discloses a scanner employed in an image forming apparatus (multifunctional business machine, which inherently has a scanner located on a printer) (see para 0044, lines 6-8).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of Tsai “448 A1 to employ the scanner of Tsai ‘928 in view of Tsai “842 as a scanner in an image forming apparatus, to enable the printing of an image on a printing medium.

8.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Tsai (US 8736928) in view of Tsai et al. (US 6809842) and Tsai (US 2014/0092448 A1), and further in view of Lee (US 8861043).
Regarding claim 11, the reading unit in the upper unit of Tsai ‘928 in view of Tsai ‘842 and Tsai ‘448 A1 discussed for claim 10 above comprises a movable reading member (see the scanning module 312 in Fig. 3B of Tsai ‘842) to read an image from the first document placed on the first document table (42) while moving in the sub-scanning direction, but does not 


	Lee teaches a fixed reading member (140) disposed in an upper unit (120 including the ADF) to read an image from a second document fed along a document feed path.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of Lee to include in the reading unit a fixed reading member in order to read an image from a second side of a document fed along a document feed path (for feeding from tray 34 shown in Fig. 2 of Tsai ‘928) by performing document feed scanning on the fed document.

Allowable Subject Matter
9.	Claims 3-7 and 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claims 3 and 12 would be allowable over the prior art of record because the prior art does not teach the following limitations in combination with the limitations of other claims in the claim chain 3/2/1 or the claim chain 12/11/10, respectively:
a platen glass facing the first document table; and

wherein the reading unit is to read the image from the first document placed on the first document table with the platen glass therebetween.

	Claims 4-7 depend on claim 3, directly or indirectly.
	Claims 13-15 depend on claim 12, directly or indirectly.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Pertinent Prior Art
11.	The prior art or art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Chen et al. (US 2009/0279149 A1), single CIS rotates to read a second side of a document being conveyed after reading the first side of the document being conveyed.
	Nakajima et al. (US 9411293), vertical feed/deliver paths, single rotatable CIS, Figs. 2A and 2C
	Chen (US 2007/0154248 A1)

	Liu (US 8687249), Fig. 7, upper CIS 31 flips up to face window 102 for manual scanning
	Fujioka et al. (US 5583607), scans document flatbed (206)(?) above, scans document flatbed 282 below but above open book. 
Chen et al. (US 2009/0279149 A1), 
Ino et al. (US 2014/0320941 A1, US 9013768)
Hasegawa et al. (US 6438350), lower CIS 1014 disposed below feed path in ADF, but not rotatable to face downward to flatbed platen.
Lin (US 2009/0237753 A1, US 8472087), Figs. 5 and 6, single movable scanning module (22) disposed in upper unit (cover 20) for ADF mode and flatbed mode, respectively, (0025 and 0024, respectively).
Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEUKFAN LEE whose telephone number is (571)272-7407. The examiner can normally be reached M-F: 10 a.m. - 6 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571) 272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/CHEUKFAN LEE/Primary Examiner, Art Unit 2674